Citation Nr: 1310502	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  07-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to April 1975.  (He also had a prior period of active duty, but the dates of such period have not been verified.)  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In April 2011, the Veteran failed to report to a scheduled Travel Board hearing; he did not request that such hearing be rescheduled.  See 38 C.F.R. § 20.704 (2012).  In August 2011, the case was remanded for additional development and to satisfy notice requirements.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement confirming that he wished to withdraw his appeal seeking service connection for a psychiatric disability, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the issue of service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In February 2013, the Veteran submitted a statement confirming that he wished to withdraw his appeal seeking service connection for a psychiatric disability, to include PTSD.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


